DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the main extension surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘766 (KR100703766) (submitted prior art) in view of ‘702 (CN304886702) (submitted prior art).
For claim 1, ‘766 discloses an upright post structure (figs. 2-3), wherein the upright post structure is a polygonal columnar structure formed by bending a plate (fig. 3, 23), the upright post structure comprising a back plate (20-3), both ends of the back plate in a width direction vertically extend toward the same side of the back plate to form a side plate, and end parts of the side plate away from the back plate extend oppositely to form a front plate (20-1), wherein the upright post structure further comprises the back plate having a first groove (23) for enhancing the strength of the upright post and installing wirings and an electromagnetic lock.
‘766 does not disclose that the side plate has a folded-back structure, and the folded-back structure is a groove structure.
‘702 discloses an upright post structure, wherein the upright post structure is a polygonal columnar structure formed by bending a plate, the upright post structure comprising a back plate, both ends of the back plate in a width direction vertically extend toward the same side of the back plate to a form a side plate, and end parts of the side plate away from the back plate extend oppositely to form a front plate wherein the side plate has a folded back structure, and the folded back structure is a groove structure (perspective view 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a folded-back structure to the side plate of ‘766 as made obvious by ‘702 to provide a channel for rollers of a structural element to go up and down the post.
For claim 6, the combination discloses that the angle formed by the side wall formed by the folded-back structure and the main extension surface where the folded-back structure is located has a chamfer structure (‘702 perspective view 2).
For claim 7, ‘766 discloses that the upright post structure is a symmetrical structure along a plane vertical to a longitudinal center of the back plate (fig. 3, 21).
For claim 10, ‘766 discloses an elevator comprising an upright post structure (figs. 2-3), wherein the upright post structure is a polygonal columnar structure formed by bending a plate (fig. 3, 23), the upright post structure comprising a back plate (20-3), both ends of the back plate in a width direction vertically extend toward the same side of the back plate to form a side plate, and end parts of the side plate away from the back plate extend oppositely to form a front plate (20-1), wherein the upright post structure further comprises the back plate having a first groove (23) for enhancing the strength of the upright post and installing wirings and an electromagnetic lock.
‘766 does not disclose that the side plate has a folded-back structure, and the folded-back structure is a groove structure.
‘702 discloses an automobile elevator comprising upright post structure, wherein the upright post structure is a polygonal columnar structure formed by bending a plate, the upright post structure comprising a back plate, both ends of the back plate in a width direction vertically extend toward the same side of the back plate to a form a side plate, and end parts of the side plate away from the back plate extend oppositely to form a front plate wherein the side plate has a folded back structure, and the folded back structure is a groove structure (perspective view 2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a folded-back structure to the side plate of ‘766 as made obvious by ‘702 to provide a channel for rollers of a structural element to go up and down the post.
For claim 15, the combination discloses that the angle formed by the side wall formed by the folded-back structure and the main extension surface where the folded-back structure is located has a chamfer structure (‘702 perspective view 2).
For claim 16, ‘766 discloses that the upright post structure is a symmetrical structure along a plane vertical to a longitudinal center of the back plate (fig. 3, 21).




Claim(s) 1-2, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘766 (KR100703766) in view of Makimura et al. (US Patent No. 5,284,226).
For claim 1, ‘766 discloses an upright post structure (figs. 2-3), wherein the upright post structure is a polygonal columnar structure formed by bending a plate (fig. 3, 23), the upright post structure comprising a back plate (20-3), both ends of the back plate in a width direction vertically extend toward the same side of the back plate to form a side plate, and end parts of the side plate away from the back plate extend oppositely to form a front plate (20-1), wherein the upright post structure further comprises the back plate having a first groove (23) for enhancing the strength of the upright post and installing wirings and an electromagnetic lock.
‘766 does not disclose that a joint of the side plate and the front plate is beveled, and an extension surface formed at the bevelled location is a front sloping plate, wherein an included angle between the front plate and the side plate has a buffer structure, and the buffer structure is used for reducing the possibility of deformation or deformation degree of the side plate caused by an external force and that the side plate has a folded back structure, and the folded back structure is a groove structure.
Makimura et al. discloses an upright post structure (fig. 4, 1), the upright post structure comprising a back plate, a side plate and a front plate, wherein joints between the side plates and the front plates are beveled to form a buffer structure and the side plates have a groove structure (fig. 4, 2, 3).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make a joint of the side plate and the front plate of ‘766 beveled, and an extension surface formed at the beveled location is a front sloping plate, wherein an included angle between the front plate and the side plate has a buffer structure as made obvious by Makimura et al. to increase the strength and safety of the post structure.
For claim 2, the combination discloses that the upright post structure further comprises an edgefold formed at an included angle between the front plate and the side plate, and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the edgefold enclosed to form a closed structure as the buffer structure, wherein an end section abuts against the side plate or front plate since this merely involves increasing/extending the length of the folded plate to provide a strong, enclosed edgefold. Moreover, the applicant has not disclosed any criticality or unexpected results gained from making the edgefold a closed structure.
For claim 10, ‘766 discloses an elevator (can be used to lift automobiles) comprising an upright post structure (figs. 2-3), wherein the upright post structure is a polygonal columnar structure formed by bending a plate (fig. 3, 23), the upright post structure comprising a back plate (20-3), both ends of the back plate in a width direction vertically extend toward the same side of the back plate to form a side plate, and end parts of the side plate away from the back plate extend oppositely to form a front plate (20-1), wherein the upright post structure further comprises the back plate having a first groove (23) for enhancing the strength of the upright post and installing wirings and an electromagnetic lock.
‘766 does not disclose that a joint of the side plate and the front plate is beveled, and an extension surface formed at the bevelled location is a front sloping plate, wherein an included angle between the front plate and the side plate has a buffer structure, and the buffer structure is used for reducing the possibility of deformation or deformation degree of the side plate caused by an external force and that the side plate has a folded back structure, and the folded back structure is a groove structure.
Makimura et al. discloses an elevator comprising an upright post structure (fig. 4, 1), the upright post structure comprising a back plate, a side plate and a front plate, wherein joints between the side plates and the front plates are beveled to form a buffer structure and the side plates have a groove structure (fig. 4, 2, 3).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make a joint of the side plate and the front plate of ‘766 beveled, and an extension surface formed at the beveled location is a front sloping plate, wherein an included angle between the front plate and the side plate has a buffer structure as made obvious by Makimura et al. to increase the strength and safety of the post structure.
For claim 11, the combination discloses that the upright post structure further comprises an edgefold formed at an included angle between the front plate and the side plate, and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the edgefold enclosed to form a closed structure as the buffer structure, wherein an end section abuts against the side plate or front plate since this merely involves increasing/extending the length of the folded plate to provide a strong, enclosed edgefold. Moreover, the applicant has not disclosed any criticality or unexpected results gained from making the edgefold a closed structure.

Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious an upright post structure having all the limitations present in claim 1 and further includes all the edgefolds and limitations present in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633